
	
		I
		111th CONGRESS
		1st Session
		H. R. 4198
		IN THE HOUSE OF REPRESENTATIVES
		
			December 3, 2009
			Ms. Berkley (for
			 herself, Mr. Brady of Texas,
			 Ms. Jenkins,
			 Mr. Walden, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To establish a program to reunite bondholders with
		  matured unredeemed United States savings bonds.
	
	
		1.Short titleThis Act may be cited as the
			 Unclaimed Savings Bond Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)To maintain public
			 confidence in the United States savings bond program, sound public policy
			 favors diligent and productive efforts to locate the owners of matured
			 unredeemed savings bonds and return to such owners the more than
			 $16,500,000,000 in associated bond proceeds.
			(2)The Government
			 does not have an organized program to identify the owners of all matured
			 unredeemed savings bonds and return to such owners their bond proceeds.
			(3)All 50 States, the
			 District of Columbia, the Commonwealth of Puerto Rico, and the United States
			 Virgin Islands operate unclaimed property programs that return to rightful
			 owners over $1,500,000,000 of property annually, and but for the efforts of
			 State unclaimed property programs, this property would almost certainly remain
			 lost.
			(4)Providing
			 assistance to State unclaimed property programs to help return the proceeds of
			 matured savings bonds to their rightful owners would benefit owners of savings
			 bonds, stimulate the economy, and recognize the important, longstanding role of
			 these programs in consumer protection.
			(5)For the Government
			 to develop and administer an unclaimed property program like the successful
			 ones that States already have would be costly, duplicative, and
			 administratively burdensome, and would involve the Government in an area that
			 historically has been the province of the States.
			(6)Although the
			 proceeds of matured unredeemed savings bonds are held in the United States
			 Treasury, these proceeds are not Federal funds and belong to bond owners, not
			 the Federal Government.
			(7)Income taxes on
			 matured savings bonds are due at final maturity. To promote equity among all
			 taxpayers, estimated taxes due should be withheld from savings bond proceeds in
			 Federal Government possession.
			3.Demonstration
			 program to return the proceeds of matured unredeemed U.S. savings bonds to
			 their rightful owners
			(a)Establishment of
			 demonstration program
				(1)In
			 generalSubject to the succeeding provisions of this section,
			 beginning in the first fiscal year beginning after the date of the enactment of
			 this Act, the Secretary shall conduct a demonstration program (referred to in
			 this section as the demonstration program) under which the
			 Secretary—
					(A)attempts to
			 identify and locate the owners of specified unredeemed savings bonds,
			 and
					(B)provides
			 assistance to States in the form of bondholder location and assistance grants
			 (as defined in subsection (b)) for the purpose of owner location and
			 notification activities with respect to such bonds.
					(2)Participation in
			 demonstration programA State electing to participate in the
			 demonstration program for any fiscal year by receiving a bondholder location
			 and assistance grant shall notify the Secretary of such election on or before
			 September 1 of the fiscal year preceding such fiscal year by filing a grant
			 application with the Secretary, in such manner and accompanied by such
			 information as the Secretary may reasonably require.
				(3)Direct
			 outreachUnder the demonstration program, the Secretary shall
			 attempt to locate the owners of specified unredeemed savings bonds for which
			 the registered address (as determined under subsection (c)(2)(C)(i)(II)) is
			 located in a State not participating in the demonstration program in the fiscal
			 year in which such bond would otherwise have been referred to such State under
			 subsection (c)(2)(C)(iii), or is not located in any State.
				(4)Authorization of
			 appropriationsThere is authorized and appropriated from the
			 general fund of the Treasury such sums as are necessary to carry out the
			 purposes of this section. Such sums shall be available until expended.
				(5)Report to
			 CongressThe Secretary shall report to Congress not later than
			 October 31 of each fiscal year regarding the program established under this
			 subsection. Such report, which may be combined with other reports of the
			 Secretary to Congress, shall include—
					(A)a description of
			 the actions taken under this subsection in the preceding fiscal year,
					(B)for each State,
			 the number of specified unredeemed savings bonds referred to such State during
			 the preceding fiscal year,
					(C)for each State,
			 the amount and number of such bonds referred to such State in all fiscal years,
			 by year of referral, that were redeemed in the preceding fiscal year,
					(D)the average amount
			 of time between the receipt of valid claims for such bonds and the issuance of
			 payment to redeem such bonds, and
					(E)the States
			 receiving a bondholder location and assistance grant under the demonstration
			 program during the preceding fiscal years of such program, the total number of
			 such grants awarded during such fiscal years, and the total amount of grant
			 funds distributed under subsection (b)(2) during such fiscal years.
					(b)Bondholder
			 location and assistance grants
				(1)In
			 generalFor purposes of the demonstration program established
			 under subsection (a), a bondholder location and assistance grant is a grant
			 issued by the Secretary to a State for the purpose of locating the owners of
			 specified unredeemed savings bonds referred to the State as provided in
			 subsection (c)(2)(C)(iii) and providing the owners of such bonds with
			 assistance in claiming the proceeds of such bonds.
				(2)Awarding of
			 grantsSubject to the availability of funds, the Secretary shall
			 make an award in each fiscal year of a bondholder location and assistance grant
			 under the demonstration program established under subsection (a) to any State
			 that has submitted for such fiscal year a grant application under paragraph (2)
			 of such subsection that satisfies all requirements stipulated by the Secretary
			 for such applications. The funds under such grant shall be made available to
			 the State within 30 days of the later of the start of such fiscal year or the
			 appropriation of funds for the demonstration program for such fiscal
			 year.
				(3)Grant
			 amountThe amount of each bondholder location and assistance
			 grant awarded to a State for any fiscal year shall be an amount equal to the
			 product of—
					(A)the number of
			 bonds that will be referred to such State in such fiscal year, as estimated by
			 the Secretary based on the recommendation of the State coordinator under
			 subsection (c)(2)(C)(i), and
					(B)$30.
					Such amount
			 to be made available to the State until expended.(4)Grant
			 activities
					(A)Mandatory
			 activitiesA State receiving a bondholder location and assistance
			 grant in any fiscal year shall conduct the following activities under such
			 grant in such year:
						(i)Written
			 notification effortsWritten notification, mailed to each owner
			 of record of each specified unredeemed savings bond referred to the State with
			 respect to whom an address suitable for the delivery of mail can be determined,
			 of—
							(I)the existence of
			 such bond,
							(II)the fact that
			 such bond is no longer earning interest, and
							(III)the fact that
			 the bond may be redeemed through agents of the Department of the
			 Treasury.
							(ii)Inclusion in
			 State databasesIn the case of any State that operates a
			 searchable database of unclaimed property, inclusion in such database of
			 information about each specified unredeemed savings bond referred to the State
			 and the owner of such bond.
						(B)Optional
			 activitiesIn addition to the activities required under
			 subparagraph (A), funds received by a State under a bondholder location and
			 assistance grant may be used for the following activities:
						(i)Owner location
			 and notification effortsIn addition to the activities required
			 under subparagraph (A)(i), activities to locate the owners of specified
			 unredeemed savings bonds referred to the State and to notify such owners of
			 such bonds, including matching bond records against State databases or
			 constituent lists maintained by State legislators, researching the location of
			 such owners, and publishing notices in newspapers and magazines of general
			 circulation.
						(ii)Assistance to
			 bondholdersActual and attempted communications with owners of
			 specified unredeemed savings bonds about methods of bond redemption,
			 requirements for filing claims for missing bonds or other similar claims, the
			 status of claims for bonds, and similar matters.
						(C)Restrictions on
			 location and notification effortsThe Secretary may provide for
			 such restrictions on methods used to locate and notify owners of specified
			 unredeemed savings bonds as the Secretary deems appropriate, including any
			 restrictions on the use of commercial locator services.
					(5)Provision of
			 bond recordsSubject to any other requirements and limitations
			 provided in this section, the State coordinator shall provide to a State
			 receiving a bondholder location and assistance grant such records with respect
			 to the bonds referred to such State under subsection (c)(2)(C)(iii) as are
			 necessary and appropriate to carry out the purposes of such grant.
				(c)Examination and
			 referral of bonds
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary shall enter into a cooperative agreement (within the
			 meaning of section 6305 of title 31, United States Code) with the State
			 coordinator for the purpose of—
					(A)identifying the
			 owners of specified unredeemed savings bonds, and
					(B)referring
			 specified unredeemed savings bonds to the State of residence of the owner, in
			 the case of a State that is participating in the demonstration program by
			 receiving a bondholder location and assistance grant under subsection (b) for
			 the fiscal year in which the referral is made.
					(2)Agreement
			 requirementsThe cooperative agreement entered into under
			 paragraph (1) shall provide for the following with respect to specified
			 unredeemed savings bonds:
					(A)Access to bond
			 recordsThe Secretary shall provide the State coordinator with
			 full access to records related to such bonds.
					(B)Compilation of
			 informationThe State coordinator shall compile relevant
			 information with respect to such bonds and make the results of such compilation
			 available to the Secretary for the Secretary's review and concurrence.
					(C)Referral of
			 bonds to States for processing
						(i)Recommendation
			 of State of referral
							(I)The State
			 coordinator shall make a recommendation to the Secretary regarding to which
			 State each bond should be referred for owner location and notification
			 activities.
							(II)Such
			 recommendation shall be based on the registered owner's address of record being
			 in the State to which the bond will be recommended to be referred as determined
			 in accordance with Government Auditing Standards for appropriateness and
			 sufficiency.
							(ii)Finality of
			 determinationThe Secretary shall make the final determination
			 regarding the State, if any, to which each bond should be referred for
			 processing after taking into account the recommendation of the State
			 coordinator. Such determination by the Secretary shall be conclusive and shall
			 not be subject to judicial review.
						(iii)ReferralSubject
			 to clauses (iv) and (v), in the case of a State that is participating in the
			 demonstration program by receiving a bondholder location and assistance grant
			 under subsection (b) for the fiscal year in which the referral will be made,
			 the Secretary shall refer to such State each bond that the Secretary has
			 determined should be referred to such State, for activities under such
			 grant.
						(iv)Limitation
			 based on availability of fundsThe Secretary shall not refer a
			 bond to a State described in clause (iii) unless sufficient funds are available
			 to provide to such State the full grant amount described in subsection (b)(3)
			 for the fiscal year in which the referral will be made.
						(v)Limitation based
			 on maximum allowable number of bonds
							(I)In
			 generalThe State coordinator shall not examine under the
			 agreement described in this subsection more than the number of bond records
			 that is reasonably expected to result in the referral to the States of a number
			 of such bonds that is not greater than such maximum allowable number.
							(II)Maximum
			 allowable number of specified unredeemed savings bondsFor
			 purposes of this clause, the maximum allowable number of specified unredeemed
			 savings bonds is a number of such bonds such that the sum of—
								(aa)the product
			 of—
									(AA)the number of
			 bonds, and
									(BB)$30, and
									(bb)the estimated
			 amounts to be paid by the Secretary to the State coordinator under paragraph
			 (3),
								equals $300,000,000.(D)Searchable
			 databaseAfter the Secretary concurs with the information
			 compiled under subparagraph (B), the State coordinator shall establish a
			 searchable database which includes such information specified by the Secretary
			 with respect to each bond and the State to which each bond is recommended to be
			 referred for processing. The State coordinator shall update the information
			 contained in such database (including information indicating which bonds have
			 been redeemed) in such manner as the Secretary may provide.
					(3)Payment of
			 fundsThe cooperative agreement entered into under this
			 subsection shall specify that the Secretary shall pay to the State coordinator,
			 from the funds appropriated for the demonstration program, an amount equal to
			 the reasonable costs of carrying out the State coordinator's duties under the
			 agreement.
				(d)Confidentiality
				(1)Return
			 informationExcept as provided in paragraph (2), for purposes of
			 section 6103 of the Internal Revenue Code of 1986, records provided to the
			 State coordinator or to a State by the Secretary under this section shall be
			 treated as return information as defined in section 6103(b)(2) of such
			 Code.
				(2)ExceptionNotwithstanding
			 section 6103(b)(2)(A) of the Internal Revenue Code of 1986, for purposes of
			 this paragraph, the name and address of the holder of a bond and such other
			 information as may be specified by the Secretary shall not be treated as return
			 information when provided to the State coordinator or to a State by the
			 Secretary.
				(e)DefinitionsFor
			 purposes of this section—
				(1)Registered
			 addressThe term registered address means the
			 address of the bond owner inscribed on the face of the bond or maintained by
			 the Secretary at the time of final maturity of such bond.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary's delegate.
				(3)Specified
			 unredeemed savings bondThe term specified unredeemed
			 savings bond means each outstanding United States savings bond, except
			 that such bond shall not be treated as a specified unredeemed savings bond
			 until the later of—
					(A)the date that is 5
			 years after the date of the maturity of such bond; or
					(B)the date of the
			 enactment of this Act.
					(4)StateThe
			 term State includes the District of Columbia and any territory or
			 possession of the United States that maintains a program for the administration
			 of unclaimed property.
				(5)State
			 coordinatorThe term State coordinator means the
			 eligible entity which is determined by the Secretary, after consultation with
			 the States, to be best suited to carry out the activities described in
			 subsection (c). For purposes of the preceding sentence, the term eligible
			 entity means any State or the National Association of Unclaimed Property
			 Administrators.
				4.Withholding of
			 tax on unclaimed interest
			(a)In
			 generalThe Secretary of the Treasury shall deduct and withhold
			 from the proceeds of any matured outstanding United States savings bond, on the
			 later of the date of maturity of such bond or the date of the enactment of this
			 Act, a tax in an amount equal to the applicable percentage of the amount which,
			 if such bond were redeemed, would constitute interest.
			(b)Applicable
			 percentageFor purposes of this section, the applicable
			 percentage is the 2nd highest rate of individual income tax under section 1(c)
			 of the Internal Revenue Code of 1986.
			(c)Treatment in
			 same manner as wage withholdingExcept as otherwise provided by
			 the Secretary of the Treasury, for purposes of sections 3403 and 3404 of the
			 Internal Revenue Code of 1986 and so much of subtitle F of such Code (except
			 section 7205) as relates to chapter 24 of such Code, payments to any person as
			 a result of the redemption of any bond subject to withholding under this
			 subsection shall be treated, at the time of maturation of such bond, as if such
			 payments were wages paid by an employer to an employee.
			(d)Inclusion in
			 income of bondholderEffective on the date of maturity of any
			 matured outstanding United States savings bond, the amount which, if such bond
			 were redeemed, would constitute interest shall be treated as gross income of
			 the holder of such bond for purposes of section 61 of the Internal Revenue Code
			 of 1986.
			(e)Filing of
			 amended returns
				(1)In
			 generalUpon redemption of any matured outstanding United States
			 savings bond, the bondholder may file an amended Federal income tax return for
			 the taxable year of the maturity of such bond in order to claim a credit for
			 the amount withheld in such year under subsection (a), provided that such
			 amended return includes the inclusion in the income of the bondholder of the
			 amounts specified in subsection (d).
				(2)Exception to
			 statute of limitationsAn amended return filed by reason of
			 paragraph (1) shall be considered a return for purposes of sections 6501(a) and
			 6511(a) of the Internal Revenue Code of 1986.
				(f)Conforming
			 amendmentSubsection (b) of section 1324 of title 31, United
			 States Code, is amended—
				(1)by striking
			 and at the end of paragraph (1);
				(2)by striking the
			 period at the end of paragraph (2) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(3)refunds due from
				the credit provision of section 4(e)(1) of the
				Unclaimed Savings Bond Act of
				2009.
						.
				
